 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                  No. 2:20-cv-0205 AC P
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    D. WOODFILL, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19      I.         Three Strikes Analysis

20           Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a). ECF No. 2.

21   The Prison Litigation Reform Act of 1995 (PLRA) permits any court of the United States to

22   authorize the commencement and prosecution of any suit without prepayment of fees by a person

23   who submits an affidavit indicating that the person is unable to pay such fees. However,

24                    [i]n no event shall a prisoner bring a civil action or appeal a
                      judgement in a civil action or proceeding under this section if the
25                    prisoner has, on 3 or more occasions, while incarcerated or detained
                      in any facility, brought an action or appeal in a court of the United
26                    States that was dismissed on the grounds that it is frivolous,
                      malicious, or fails to state a claim upon which relief may be granted,
27                    unless the prisoner is under imminent danger of serious physical
                      injury.
28
 1   28 U.S.C. § 1915(g). The plain language of the statute makes clear that a prisoner is precluded
 2   from bringing a civil action or an appeal in forma pauperis if the prisoner has brought three
 3   frivolous actions and/or appeals (or any combination thereof totaling three). Rodriguez v. Cook,
 4   169 F.3d 1176, 1178 (9th Cir. 1999). “[Section] 1915(g) should be used to deny a prisoner’s [in
 5   forma pauperis] status only when, after careful evaluation of the order dismissing an action, and
 6   other relevant information, the district court determines that the action was dismissed because it
 7   was frivolous, malicious or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th
 8   Cir. 2005). “[W]hen a district court disposes of an in forma pauperis complaint ‘on the grounds
 9   that [the claim] is frivolous, malicious, or fails to state a claim upon which relief may be granted,’
10   such a complaint is ‘dismissed’ for purposes of § 1915(g) even if the district court styles such
11   dismissal as denial of the prisoner’s application to file the action without prepayment of the full
12   filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (second alteration in original).
13   Dismissal also counts as a strike under § 1915(g) “when (1) a district court dismisses a complaint
14   on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff
15   then fails to file an amended complaint” regardless of whether the case was dismissed with or
16   without prejudice. Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th Cir. 2017).
17           Inspection of other cases filed by plaintiff has led to the identification of at least three
18   cases brought by plaintiff that qualify as strikes. The court takes judicial notice of the following
19   lawsuits filed by plaintiff:1
20           1. Ruiz v. McGuire, S.D. Cal. No. 3:16-cv-0388 AJB BLM (complaint dismissed with
21               leave to amend for failure to state a claim, case dismissed on May 9, 2016, for failure
22               to file an amended complaint);
23           2. Ruiz v. Curry, E.D. Cal. No. 1:17-cv-1454 DAD SAB (case dismissed for failure to
24               state a claim on May 30, 2018);
25   1
       The court “may take notice of proceedings in other courts, both within and without the federal
26   judicial system, if those proceedings have a direct relation to matters at issue.” United States ex
     rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
27   (citation and internal quotation marks omitted) (collecting cases); Fed. R. Evid. 201(b)(2) (court
     may take judicial notice of facts that are capable of accurate determination by sources whose
28   accuracy cannot reasonably be questioned).
                                                        2
 1             3. Ruiz v. Curry, 9th Cir. No. 19-16456 (appeal dismissed as frivolous on November 22,
 2                 2019).2
 3             All of the preceding cases were dismissed in advance of the January 28, 2020 filing of the
 4   instant action and none of the strikes have been overturned. Therefore, this court finds that
 5   plaintiff is precluded from proceeding in forma pauperis unless he is “under imminent danger of
 6   serious physical injury.” 28 U.S.C. § 1915(g). To satisfy the exception, plaintiff must have
 7   alleged facts that demonstrate that he was “under imminent danger of serious physical injury” at
 8   the time of filing the complaint. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007)
 9   (“[I]t is the circumstances at the time of the filing of the complaint that matters for purposes of
10   the ‘imminent danger’ exception to § 1915(g).”); see also, Abdul-Akbar v. McKelvie, 239 F.3d
11   307, 312-14 (3rd Cir. 2001); Medberry v. Butler, 185 F.3d 1189, 1192-93 (11th Cir. 1999);
12   Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v. O’Guin, 144 F.3d 883, 885 (5th
13   Cir. 1998).
14             The complaint alleges that on May 24, 2019, defendants retaliated against plaintiff and
15   delayed his access to the courts by destroying some of his legal documents. ECF No. 1 at 3-6.
16   These allegations do not demonstrate an imminent risk of serious physical injury at the time of
17   filing, and the undersigned will therefore recommend that plaintiff be required to pay the filing
18   fee in full or have the complaint dismissed.
19       II.       Plain Language Summary of this Order for a Pro Se Litigant
20             You have at least three strikes under § 1915(g) and cannot be granted in forma pauperis
21   status unless you show the court that you were in imminent danger of serious physical injury at
22   the time you filed the complaint. You have not shown that you were in imminent danger of
23   serious physical injury and so it is being recommended that your motion to proceed in forma
24   pauperis be denied and you be required to pay the whole filing fee at one time.
25             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
26   assign a United States District Judge to this action.
27
     2
       This appeal challenged the dismissal of Ruiz v. Curry, E.D. Cal. No. 1:17-cv-1407 DAD SKO,
28   not the similarly-named action identified above as plaintiff’s second strike.
                                                      3
 1          IT IS FURTHER RECOMMENDED that plaintiff’s motion to proceed in forma pauperis,
 2   ECF No. 2, be denied and plaintiff be ordered to pay the entire $400.00 in required fees within
 3   thirty days or face dismissal of the case.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   DATED: January 31, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
